PER CURIAM.
We deny the petition for habeas corpus relief without prejudice to defendant seeking further relief in the trial court. Defendant may raise any issues regarding the illegality of his sentences for violation of probation in a Florida Rule of Criminal Procedure 3.800 motion.
Additionally, the trial court failed to check the box in defendant’s sentencing documents in case nos. 88-6940 and 89-706, to provide for credit for all time previously served with the Department of Corrections. Defendant should file a Rule 3.800 motion to permit the court to credit him with all time previously served in these cases.
Habeas denied.